DETAILED ACTION
	This Office Action is in response to the amendment filed on August 17, 2022. Claims 1 - 3, 5 - 13, 15, 16, and 18 - 23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley D. Lytle, Reg. No. 40,073 on August 31, 2022.
The application has been amended as follows: 

Specification Amendment:
Please amend paragraph [0028] as follows:
[0028] Figs. 1A-D show the prefabricated pole foundation placement process inside an augured bore 41 in the soil. These Figs. are shown in Spiro’s parent patent US 9,777,456 B1. In Fig. 1A the bore is augured. In Fig. 1B the bottom of the bore is bedded. In Fig. 1C the pre-casted foundation 1 (also shown in the figures as “01”) is lowered inside the bore. As discussed in US 9,777,456, Fig. 1C includes a through leader bore 6, core walls 13, bedding 14, auger bit 15, soil 16, hoisting harness 18, and non-corrosive J-boxes 49.  In Fig. 1D a fill material 17 is poured through the pole cavity 9 top making its way down to the top of the foundation base section 94. Fill material 17 occupies all the voids between the foundation’s exterior wall 95 and the face of the bore in the soil.  In continuation1, Spiro teaches about fill material 17 poured into the pole cavity 9 of the pre-fabricated foundation to provide lateral stability to the pole 22. Other fill material 17 is poured and compacted from the foundation exterior wall 95 providing lateral support to the foundation’s core 4 and base sections 5. 

Claim Amendments:
1. (Currently Amended) A system for producing a pole foundation, the system comprising:
a remote and/or local user input device and a server having: a transceiver, a memory and a processor storing and operating a software program for generating a pole foundation design;
a user input device communicatively coupled to the server for providing data input to the server, wherein;
processor of the server executes at least one artificial logic algorithm and in response to receiving at least one of: data input from the user input device, and server stored and/or remotely accessed data and/or instructions, automatically generate at least one:
pole foundation drawings in two-dimensional formats and/or three-dimensional formats; 
structural analysis calculations; 
product specifications;
fabrication drawings that include the pole foundation design, and the product specification, and include results of the structural analysis 
[[the]] a foundation program includes at least one algorithm that optimizes [[the]] a structural design while minimizing [[the]] production costs and/or shipping costs, and 
fabricate the pole foundation[[,]]. 

7. (Currently Amended) A system for producing a pole foundation, the system comprising:
a user remote input device and a server having: a transceiver, a memory and a processor storing and operating a software program for generating a pole foundation design; and
a user input device communicatively coupled to the server for providing data input to the server, wherein:
the processor of the server executing at least one artificial logic algorithm and in response to receiving at least one of: data input from the user input device, and server stored and/or remotely accessed data and/or instructions, wherein the program employs a procurement module, and at least one of a specifier module, a design module, a budgeting module, a submittal module, a construction module, a fabrication and shipping scheduling module, wherein [[the]] at least two modules are communicatively coupled together through the server, and
the procurement module enables a purchaser to procure the pole foundation online and obtain projected foundation delivery date.

8. (Currently Amended) The system of claim 7, wherein pole foundation data from at least design process through pole foundation on site delivery flows in real time between at least one human and at least one remote software module and/or between plurality of integrated modules.

12. (Currently Amended) The system of claim 7, wherein the submittal module may generate submittal information formatted to meet the required local plan review jurisdiction standard.

13. (Currently Amended) The system of claim 7, wherein the construction module generates the foundation’s installation document to be used by [[the]] an installer in the field. 

15. (Currently Amended) The system of claim 7, wherein the fabrication module automatically converts the foundation design into fabrication code that enables [[the]] fabrication machinery to produce the foundation as specified.

16. (Currently Amended) A method of performing pole foundation design and fabrication using at least one remote input device and a server operating a software program, the method comprising:
configuring optimal foundation designs;
generating a fabrication file, and at least one of: design, specification, calculation, budgeting, and procurement file 
fabricating a pole foundation according to instructions of the fabrication file, wherein the fabricated pole foundation is monolithic having cellular enclosures, volumetric enclosures or cellular and volumetric enclosures, and the foundation is fabricated by additive technology.

19. (Currently Amended) The method of claim 16, wherein [[the]] a pole is formed of metallic or non-metallic material.

Response to Amendment
The amendment filed on August 17, 2022 has been entered and considered by the examiner. Based on the amendments to the drawings and claims to overcome the drawing and claim objections, respectively, the amendments to the claims to overcome the 112 rejections, the incorporation of subject matter indicated as allowable in the previous Office Action, in the independent claims to overcome the rejections under 35 U.S.C. 103, as well as the Examiner’s Amendment to overcome the objections to the specification and 35 U.S.C. 112 issues found, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 3, 5 - 13, 16, and 18 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Gidwani (U.S. PG Pub 2001/0029432 A1) discloses analysis performed with regards to foundations and computer environment, Svensson (“Design of Foundations for Wind Turbines”), discloses structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains, and Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”) adds an all- steel tower support foundation obtained from an optimized design.
However, none of the references taken either alone or in combination with the prior art of record discloses a system for producing a pole foundation, comprising:
“a foundation program includes at least one algorithm that optimizes a structural design while minimizing production costs and/or shipping costs, and 
fabricate the pole foundation”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 7: The prior art of Gidwani (U.S. PG Pub 2001/0029432 A1) discloses analysis performed with regards to foundations and computer environment, Svensson (“Design of Foundations for Wind Turbines”), discloses structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains, and Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”) adds an all- steel tower support foundation obtained from an optimized design.
However, none of the references taken either alone or in combination with the prior art of record discloses a system for producing a pole foundation, comprising:
“the processor of the server executing at least one artificial logic algorithm and in response to receiving at least one of: data input from the user input device, and server stored and/or remotely accessed data and/or instructions, wherein the program employs a procurement module, and at least one of a specifier module, a design module, a budgeting module, a submittal module, a construction module, a fabrication and shipping scheduling module, wherein at least two modules are communicatively coupled together through the server, and
the procurement module enables a purchaser to procure the pole foundation online and obtain projected foundation delivery date”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 16: The prior art of Gidwani (U.S. PG Pub 2001/0029432 A1) discloses analysis performed with regards to foundations and computer environment, Svensson (“Design of Foundations for Wind Turbines”), discloses structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains, and Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”) adds an all- steel tower support foundation obtained from an optimized design.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of performing pole foundation design and fabrication, comprising:
“fabricating a pole foundation according to instructions of the fabrication file, wherein the fabricated pole foundation is monolithic having cellular enclosures, volumetric enclosures or cellular and volumetric enclosures, and the foundation is fabricated by additive technology”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
September 6, 2022